Exhibit 10.15 to 2008 10-K

CONVERGYS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As amended and restated effective as of January 1, 2005)



--------------------------------------------------------------------------------

CONVERGYS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(As amended and restated effective as of January 1, 2005)

 

1. Introduction to Plan.

1.1 Name and Sponsor of Plan. The name of this Plan is the Convergys Corporation
Executive Deferred Compensation Plan, and its sponsor is Convergys.

1.2 Purpose of Plan. The purpose of the Plan is to provide deferred compensation
for a select group of management and highly compensated employees of the Company
(within the meaning of title I of ERISA).

1.3 Effective Amendment Date of Plan and Effect of Plan On Prior Deferrals.

(a) Deferred Compensation Subject To Following Terms of This Document. In order
to conform the Plan to the requirements of the American Jobs Creation Act of
2004, this document amends and restates the Plan effective as of the Effective
Amendment Date (January 1, 2005). The provisions of sections 2 through 10 hereof
apply to but only to:

(1) amounts that are attributable to compensation that is deferred under section
4 hereof on or after the Effective Amendment Date;

(2) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date but was not
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date; and

(3) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date and was
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date, but only if the provisions
of the Prior Plan that apply to any such compensation are materially modified
(within the meaning of Section 1.409A-6(a)(4) of the Treasury Regulations). This
document does not by itself materially modify such provisions.

(b) Effective Date of Following Terms of This Document When Applied To
Pre-Effective Amendment Date Deferred Compensation. Any amounts described in
paragraph (a)(2) and (3) of this subsection 1.3 shall, beginning as of the
Effective Amendment Date, be subject to the terms of sections 2 through 10
hereof as if this document had been in effect prior to the Effective Amendment
Date.

(c) Incorporation of Terms of Prior Plan. Notwithstanding any other provision of
the Plan, except as provided in paragraph (a)(2) and (3) of this subsection 1.3,
all rules (including rules as to assumed investments and distributions) that
relate to amounts deferred under the Prior Plan, adjusted by assumed earnings
and losses thereon as determined under the provisions of the Prior Plan, shall
be governed solely by the terms of the Prior Plan (which terms are incorporated
herein by reference).

 

1



--------------------------------------------------------------------------------

2. General Definitions. For all purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless the context clearly indicates
otherwise.

2.1 “Account” means, with respect to any Participant, the bookkeeping account
maintained for the Participant under the terms of this Plan and to which amounts
are credited or otherwise allocated under section 5 hereof in order to help
determine the Participant’s benefits under the Plan.

2.2 “Annual Cash Incentive Award” means, with respect to any Key Employee, an
annual incentive award or bonus payable in cash to the Key Employee by the
Company.

2.3 “Basic Salary” means, with respect to any Key Employee, the basic salary,
pay in lieu of paid time off, short term disability pay, sales incentive
payments and bonuses, hiring bonuses, and retention bonuses payable to the Key
Employee by the Company (but not including spot bonuses, patent bonuses,
referral bonuses, severance pay, relocation pay, imputed income, long term
incentive payments, and other special remuneration not treated by the Company as
part of the Key Employee’s basic rate of pay).

2.4 “Beneficiary” means, with respect to any Participant, the person or entity
designated by the Participant, on forms furnished and in the manner prescribed
by the Committee, to receive any benefit payable under the Plan after the
Participant’s death. If a Participant fails to designate a beneficiary or if,
for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.

2.5 “Board” means the Board of Directors of Convergys.

2.6 “Change in Control” means the occurrence of any of the events described in
paragraphs (a), (b), and (c) of this subsection 2.6. All of such events shall be
determined under and, even if not so indicated in the following paragraphs of
this subsection 2.6, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(a) A change in the ownership of Convergys (within the meaning of
Section 1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in
the ownership of Convergys occurs when a person or more than one person acting
as a group acquires outstanding voting securities of Convergys that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of Convergys.

(b) A change in the effective control of Convergys (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of Convergys occurs either:

(1) when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Convergys
possessing 30% or more of the total voting power of the stock of Convergys; or

 

2



--------------------------------------------------------------------------------

(2) when a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

(c) A change in the ownership of a substantial portion of the assets of
Convergys (within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations). In very general terms, Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations provides that a change in the ownership of a substantial portion of
the assets of Convergys occurs when a person or more than one person acting as a
group acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Convergys that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of Convergys immediately
prior to such acquisition or acquisitions.

2.7 “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Amendment Date and as it may thereafter be amended. A reference to a
specific section of the Code shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Amendment Date and
as it is subsequently amended, renumbered, or superseded (by future legislation)
and (ii) to the provisions of any section of the Treasury Regulations that is
issued under such section.

2.8 “Committee” means the Compensation and Benefits Committee of the Board.

2.9 “Company” means all of the Employers considered collectively.

2.10 “Convergys” means Convergys Corporation (and, except for purposes of
determining whether a Change in Control has occurred, any legal successor to
Convergys Corporation that results from a merger or similar transaction).

2.11 “Date of Separation” means, with respect to any Participant, the date on
which the Participant separates from service with the Company.

2.12 “Effective Amendment Date” means January 1, 2005.

2.13 “Employee” means any person who is a common law employee of the Company
(i.e., a person whose work procedures are subject to control by the Company) and
is treated as an employee on an employee payroll of the Company.

2.14 “Employer” means each of: (i) Convergys; and (ii) each other corporation or
other organization that is deemed to be a single employer with Convergys under
Section 414(b) or (c) of the Code (i.e., as part of a controlled group of
corporations that includes Convergys or under common control with Convergys).

2.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
exists as of the Effective Amendment Date and as it may thereafter be amended. A
reference to a specific section of ERISA shall be deemed to be a reference both
(i) to the provisions of such section as it exists as of the Effective Amendment
Date and as it is subsequently amended, renumbered, or superseded (by future
legislation) and (ii) to the provisions of any government regulation that is
issued under such section as of the Effective Amendment Date or as of a later
date.

 

3



--------------------------------------------------------------------------------

2.16 “Key Employee” means, as of any date, a person who on such date is an
Employee, who has previously been designated as a participant in the Plan by
action of the Board or the Committee (adopted either prior to the Effective
Amendment Date or on or after such date) in accordance with the provisions of
section 3 below, and who has not previously been removed as a participant in the
Plan by action of the Board or the Committee adopted in accordance with the
provisions of section 3 below.

2.17 “LTIP” means the Convergys Corporation 1998 Long Term Incentive Plan, as
such plan exists as of the Effective Amendment Date and as it may thereafter be
amended.

2.18 “Maximum 401(m) Match” means, with respect to any Key Employee and as of
any date, the maximum Company matching contribution which would have been made
for the Key Employee under the RSP by reason of his or her elective
contributions made to the RSP as of such date if the Key Employee had elected to
contribute to the RSP on a pre-tax basis 5% of the amount that otherwise would
be his or her Total Compensation for such date (or, if less, the maximum amount
that he or she could contribute to the RSP as of such date under the Code’s
rules that apply to the RSP and the terms of the RSP).

2.19 “Participant” means a person who as a Key Employee elects or elected to
defer any amounts under this Plan. Such person shall remain a Participant until
the amounts allocated to his or her Account have been fully paid and/or
forfeited, as the case may be.

2.20 “Performance-Based Award” means, with respect to a Key Employee, an award
granted to the Key Employee by the Company (regardless of whether or not any
such award is otherwise payable in cash or Shares) that constitutes
Performance-Based Compensation, provided that the Key Employee performs services
for the Company continuously from a date no later than the date upon which the
performance criteria applicable to such award are established through the date
upon which the Key Employee makes an initial deferral election with respect to
any part of such award under subsection 4.1(b) hereof. Notwithstanding the
foregoing, in no event shall stock option or stock appreciation right awards be
considered Performance-Based Awards under this Plan.

2.21 “Performance-Based Compensation” means, with respect to any Key Employee,
any compensation provided by an Employer to the Key Employee (i) where the
amount of, or entitlement to, the compensation is contingent on the satisfaction
of preestablished organizational or individual performance criteria relating to
a performance period of at least twelve months in which the Key Employee
performs services for the Company and (ii) which constitutes “performance-based
compensation” within the meaning of, and in accordance with the rules of,
Section 1.409A-1(e) of the Treasury Regulations.

2.22 “Plan” means the Convergys Corporation Executive Deferred Compensation
Plan. This document amends and restates the Plan effective as of the Effective
Amendment Date to the extent indicated by subsection 1.3 hereof.

2.23 “Prior Plan” means the versions of the Plan that were in effect before the
Effective Amendment Date.

 

4



--------------------------------------------------------------------------------

2.24 “Restricted Stock Award” means, with respect to any Key Employee, an award
granted to the Key Employee under the LTIP and under which Shares are issued to
the Key Employee by Convergys pursuant to an agreement that restricts the right
of the Key Employee to dispose of such shares (and that makes such shares
forfeitable) until and unless certain conditions are met.

2.25 “Restricted Stock Unit Award” means, with respect to any Key Employee, an
award granted to the Key Employee under the LTIP and under which the Key
Employee has the right to receive a number of Shares in the future if and when
certain conditions are met.

2.26 “RSP” means the Convergys Corporation Retirement and Savings Plan, as such
plan exists as of the Effective Amendment Date and as it may thereafter be
amended. The RSP is a defined contribution plan that is sponsored by Convergys
and that is intended to qualify as a tax-favored plan under Section 401(a) of
the Code.

2.27 “Shares” means common shares of Convergys.

2.28 “Tax Year” means, with respect to any Key Employee, the Key Employee’s
taxable year for federal income tax purposes. Unless the Company or the
Committee is notified otherwise by the Key Employee, the Company and the
Committee may assume for purposes of this Plan that a Key Employee’s Tax Year is
a calendar year.

2.29 “Total Compensation” means, with respect to any Key Employee and as of any
date, the total amount of Basic Salary and Annual Cash Incentive Awards paid to
the Key Employee on such date (or which would have been paid to the Key Employee
on such date if he or she had not deferred the receipt of any portion of such
amount under a 401(k) plan or a cafeteria plan), and including, for all purposes
of the Plan except for purposes of determining the Key Employee’s Maximum 401(m)
Match as of such date, any amount of such Basic Salary and Annual Cash Incentive
Awards the receipt of which is deferred on such date under this Plan.

2.30 “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
date on which this document is executed on its final page by an officer or
representative of Convergys and as they are subsequently amended, renumbered, or
superseded. A reference to a specific section or paragraph of the Treasury
Regulations shall be deemed to be a reference to the provisions of such section
or paragraph as it exists as of the date on which this document is executed on
its final page by an officer or representative of Convergys and as it is
subsequently amended, renumbered, or superseded.

 

3. Eligible Employees.

3.1 Designation of Key Employees Eligible To Participate in Plan. Either the
Board or the Committee, by action taken under its policies and procedures, may
at any time on or after the Effective Amendment Date designate any Employee, or
each Employee in a certain class of Employees (including but not limited to a
class of Employees based on their annual basic compensation rates), who it
determines is (or may at any time prior to the Effective Amendment Date have
designated any Employee, or each Employee in a certain class of Employees, who
it determined was) (i) key to the success of the Company and (ii) part of a
select group of management or highly compensated employees (within the meaning
of Sections 201, 301, and

 

5



--------------------------------------------------------------------------------

401 of ERISA), as a participant in the Plan. For purposes of the Plan, such a
designation shall be effective on the date such action is or was taken by the
Board or the Committee (as the case may be) or such later date that is or was
set by the Board or the Committee in such action. Any Employee who is or was
designated as a key employee for purposes of the Plan is referred to in the Plan
as a Key Employee.

3.2 Removal of Key Employees as Participants in Plan. In addition, either the
Board or the Committee, by action taken under its policies and procedures, may
at any time on or after the Effective Amendment Date designate that any Key
Employee shall no longer be considered a Key Employee under the Plan and shall
no longer participate in the Plan (other than to the extent he or she may
participate in the Plan for the purpose of receiving benefits he or she accrued
while he or she was designated as a Key Employee under the Plan) should it
determine that such Employee (i) is no longer key to the success of the Company
or (ii) is no longer part of a select group of management or highly compensated
employees (within the meaning of Sections 201, 301, and 401 of ERISA).

 

4. Deferral Elections and Company Match.

4.1 General Rules for Election of Deferrals.

(a) Deferral Elections for Non-Performance-Based Compensation.

(1) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Key Employee may elect for any Tax Year (for
purposes of this subparagraph (1), the “subject Tax Year”), by completing a
deferral form or forms prescribed by the Committee and filing such form or forms
with the Committee by the filing deadline set forth in such form or forms and
not in any event later than the last day of the immediately preceding Tax Year
(or, if the subject Tax Year is the Tax Year in which he or she first becomes a
Key Employee, not in any event later than 30 days after the date on which he or
she or she first becomes a Key Employee), to defer the receipt of any whole
percent or whole dollar amount (but not a percent or amount that is in excess of
75%, or such larger percentage as may be prescribed by the Committee) of his or
her Basic Salary that is earned by him or her in the subject Tax Year (and also,
if the subject Tax Year is the Tax Year in which he or she first becomes a Key
Employee, that is earned by him or her after his or her deferral election is
filed with the Committee).

(2) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Key Employee may elect for any Tax Year (for
purposes of this subparagraph (2), the “subject Tax Year”), by completing a
deferral form or forms prescribed by the Committee and filing such form or forms
with the Committee by the filing deadline set forth in such form or forms and
not in any event later than the last day of the immediately preceding Tax Year,
to defer the receipt of any whole percent (up to 100%) or any whole dollar
amount (not less than $1,000) of his or her Annual Cash Incentive Award, and/or
any other award granted under the LTIP that is payable in cash, if such award
both is not Performance-Based Compensation and is earned by him or her in the
subject Tax Year.

(3) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Key Employee may elect for any Tax Year (for
purposes of this subparagraph (3), the “subject Tax Year”) to defer the receipt
of any whole

 

6



--------------------------------------------------------------------------------

number of Shares (not less than 1,000 Shares) subject to a Restricted Stock
Award and/or a Restricted Stock Unit Award, to the extent that any such award
both is not Performance Based Compensation and is earned by him or her in the
subject Tax Year, by completing a deferral form or forms prescribed by the
Committee and filing such form or forms with the Committee by the filing
deadline set forth in such form or forms and not in any event later than the
last day of the immediately preceding Tax Year (or not in any event later than
30 days after the date on which such award is granted if (i) under the terms of
such award the award is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the award is granted and (ii) the election is made at least 12 months in
advance of the earliest date at which the forfeiture condition could lapse).

(4) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Key Employee may change, or terminate and thereby
void, any deferral election that he or she has made for a Tax Year under the
provisions of subparagraph (1), (2), or (3) of this paragraph (a), by completing
an appropriate form and filing such form with the Committee, up to but not after
the latest day by which he or she could still make a deferral election for such
Tax Year under the provisions of subparagraph (1), (2), or (3) of this paragraph
(a) (and provided that, if such Tax Year is the Tax Year in which he or she
first becomes a Key Employee, prior to his or her initial deferral election
being used to defer the receipt of any compensation pursuant to the provisions
of this paragraph (a)).

(5) When a Key Employee’s award is a Restricted Stock Award, an election made by
the Key Employee to surrender to Convergys any of the restricted Shares subject
to such award (on a deferral form that is filed with the Committee on a timely
basis in accordance with the provisions of subparagraphs (3) and (4) of this
paragraph(a)) shall be deemed to be an election to defer the receipt of the part
of the award reflected by such surrendered restricted Shares for all purposes of
paragraph (a) and the other provisions of the Plan.

(6) Notwithstanding the provisions of subparagraphs (3) and (5) of this
paragraph (a) or any other provision of the Plan, a Key Employee may not elect
to defer the receipt of any part of a Restricted Stock Award (pursuant to the
provisions of subparagraphs (3) and (5) of this paragraph (a) or otherwise) when
such award is granted to the Key Employee after December 31, 2006.

(b) Deferral Elections for Performance-Based Awards.

(1) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Key Employee may elect to defer the receipt of
any part of an Annual Cash Incentive Award, a Restricted Stock Unit Award,
and/or any other award granted under the LTIP, to the extent that any such award
is a Performance-Based Award, by completing a deferral form prescribed by the
Committee and filing such form with the Committee while the Key Employee is
still a Key Employee and by the filing deadline set forth in such form and in
any event at least six months before the end of the performance period that
relates to the portion of such award that is being deferred, provided that in no
event may such election be made after the amount of compensation attributable to
such award has become both substantially certain to be paid and readily
ascertainable.

 

7



--------------------------------------------------------------------------------

(2) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Key Employee may terminate and thereby void any
deferral election that he or she has made with respect to a Performance-Based
Award under the provisions of subparagraph (1) of this paragraph (b), by
completing an appropriate form and filing such form with the Committee, up to
but not after the latest day by which he or she could still make a deferral
election with respect to such Performance-Based Award under the provisions of
subparagraph (1) of this paragraph (b).

(c) Conditions on Validity of Deferral Election. Notwithstanding any other
provision of the Plan, any election that a Key Employee makes under the
foregoing provisions of this subsection 4.1 to defer the receipt of any part of
an award (whether such award is Performance-Based Compensation or not) shall be
deemed to be void and of no effect in the event and when the Key Employee
forfeits any right to receive such award part (e.g., if and when the Participant
fails to satisfy the conditions necessary to ever become entitled to receive
such award part or if and when any performance criteria applicable to such award
part are not satisfied) and in such case no amounts attributable to such award
part shall be credited to the Account of the Key Employee under the Plan.

(d) Special Pre-March 15, 2005 Deferral Election Right. Notwithstanding any
other provision of the Plan and pursuant to and in accordance with the terms of
Q&A-21 of Internal Revenue Service Notice 2005-1, the requirements of paragraphs
(a) and (b) of this subsection 4.1 relating to the timing of deferral elections
shall not be applicable to any election that is made by a Key Employee on or
before March 15, 2005 to defer the receipt of any compensation that both is
subject to the terms of this Plan under the provisions of paragraphs (a) and
(b) of this subsection 4.1 and relates to services performed by the Key Employee
on or before December 31, 2005, provided that (i) the compensation to which the
deferral election relates has not or had not been paid or become payable by the
time of the election and (ii) the election to defer is or was made in accordance
with the terms of the Plan or the Prior Plan that at the time of the election
were then in effect.

4.2 Company Match.

(a) Right To Company Match. As of each day (for purposes of this subsection 4.2,
a “deferral date”) on which Basic Salary, Annual Cash Incentive Award,
Restricted Stock Award, or Restricted Stock Unit Award deferrals are credited
under subsection 5.1 hereof to the Account of a Key Employee, there shall also
be credited, to such Account under subsection 5.1(d) hereof, an amount computed
in accordance with the provisions of paragraph (b), (c), or (d) of this
subsection 4.2 (which amount shall be referred to in the Plan as a “Company
match”). Notwithstanding the foregoing or any of the following paragraphs of
this subsection 4.2, no Company match shall be made under the provisions of
paragraph (b) or (c) of this subsection 4.2 for any Key Employee who was hired
by the Company on or after January 1, 2002 with respect to any deferral date
that occurs before the Key Employee has completed one year of eligibility
service (as such term is defined in the RSP).

 

8



--------------------------------------------------------------------------------

(b) Amount of Company Match for Basic Salary and Annual Cash Incentive Award
Deferrals When Deferral Date Occurs On or After April 1, 2008. The Company match
to be credited to a Key Employee’s Account by reason of any Basic Salary and
Annual Cash Incentive Award deferrals made with respect to any deferral date
that occurs on or after April 1, 2008 shall be the lesser of:

(1) the result obtained (not less than zero) by subtracting the Key Employee’s
Maximum 401(m) Match for such deferral date from 5% of the Key Employee’s Total
Compensation for such deferral date; or

(2) 100% of the first 5% of the amount of the Basic Salary and Annual Cash
Incentive Award deferred by the Key Employee pursuant to the Plan as of such
deferral date.

(c) Amount of Company Match for Basic Salary and Annual Cash Incentive Award
Deferrals When Deferral Date Occurs Prior to April 1, 2008. The Company match to
be credited to a Key Employee’s Account by reason of any Basic Salary and Annual
Cash Incentive Award deferrals made with respect to any deferral date that
occurs prior to April 1, 2008 shall be the lesser of:

(1) the result obtained (not less than zero) by subtracting the Key Employee’s
Maximum 401(m) Match for such deferral date from 4% of the Key Employee’s Total
Compensation for such deferral date; or

(2) the sum of (i) 100% of the first 3% of the amount of the Basic Salary and
Annual Cash Incentive Award deferred by the Key Employee pursuant to the Plan as
of such deferral date and (ii) 50% of the next 2% of the amount of the Basic
Salary and Annual Cash Incentive Award deferred by the Key Employee pursuant to
the Plan as of such deferral date.

(d) Amount of Company Match for Restricted Stock Award and Restricted Stock Unit
Award Deferrals. The Company match to be credited to a Key Employee’s Account by
reason of any Restricted Stock Award and Restricted Stock Unit Award deferrals
made with respect to any deferral date shall be an amount equal to 4% of the
values of the Restricted Stock Award and Restricted Stock Unit Award deferred by
the Key Employee pursuant to the Plan as of such deferral date.

(e) Special Rules As to Basic Salary and Annual Cash Incentive Awards Used To
Determine Company Match. Notwithstanding any other provision of the Plan, for
purposes of determining the Company match for any deferral date under the
provisions of paragraphs (b) and (c) of this subsection 4.2, a Key Employee’s
Basic Salary and Annual Cash Incentive Award as of such date shall be deemed not
to include any award payable under the LTIP or any other long term incentive
plan or any type of compensation which is excluded from being treated as
“covered compensation” under the terms of the RSP (other than compensation that
is excluded from being treated as “covered compensation” under the RSP merely
because it exceeds an applicable dollar limit imposed under the RSP).

 

5. Maintenance and Valuation of Accounts.

5.1 Accounts. An Account shall be established for each Participant in accordance
with the following paragraphs of this subsection 5.1 to reflect the amounts of
(i) his or her Basic Salary, Annual Cash Incentive Awards, other awards
(including any LTIP awards), and Company matches that are to be credited to such
Account under the provisions of paragraphs (a), (b), (c), and/or (d) of this
subsection 5.1 and (ii) the assumed investment of such amounts. The Committee
shall create subaccounts under any Participant’s Account to the extent needed

 

9



--------------------------------------------------------------------------------

administratively (e.g., to account for different distribution rules that apply
to different portions of the Participant’s Account). For purposes of this Plan,
the net investment returns and losses of the assumed investment of any credits
made to a Participant’s Account, or any Company match that relates to any
deferred Basic Salary or award credits made to the Participant’s Account, shall
be deemed to be “attributable” to the portion of such Account that reflects such
credits.

(a) Crediting To Account of Basic Salary or Non-Performance-Based Award. Subject
to such administrative rules as the Committee may prescribe, any amount of Basic
Salary or any part of an award that is not a Performance-Based Award deferred by
a Participant under the Plan pursuant to the provisions of subsection 4.1(a)
hereof shall be credited to the Account of the Participant as of the day on
which such deferred amount or part would otherwise have been paid to the
Participant; except that any part of a Restricted Stock Award deferred by a
Participant under the Plan pursuant to the provisions of subsection 4.1(a)
hereof shall be credited to the Account of the Participant as of the day on
which the restricted Shares that are reflected by such part are surrendered to
Convergys.

(b) Crediting To Account of Performance-Based Award. Subject to such rules as
the Committee may prescribe, any part of a Performance-Based Award deferred by a
Participant under the Plan under the provisions of subsection 4.1(b) hereof
shall be credited to the Account of the Participant as of the latest of (i) the
day on which the performance period applicable to such award part ends, (ii) the
first day on which the Participant has no substantial risk of forfeiture (within
the meaning of Section 1.409A-1(d) of the Treasury Regulations) with respect to
such Performance-Based Award part and the amount of such part has become readily
ascertainable, or (iii) the first day on which any portion of such
Performance-Based Award part would otherwise (but for the deferral election)
have been paid to the Participant or his or her Beneficiary.

(c) Determination of Share Value or Shares Credited To Account. When any part of
an award that is deferred by a Participant under the Plan and credited to the
Account of the Participant is otherwise payable in Shares (but is not a
Restricted Stock Award or a Restricted Stock Unit Award), the amount credited to
the Account as of the day determined under the provisions of paragraph (a) or
(b) of this subsection 5.1 shall equal the fair market value (determined as of
such day) of the number of Shares that would otherwise be paid to the
Participant (or that would otherwise have their restrictions lapse under such
award part). In contrast, when any part of a Restricted Stock Award or a
Restricted Stock Unit Award is deferred by a Participant under the Plan and
credited to the Account of the Participant, the credit to the Account (that is
made as of the day determined under the provisions of paragraph (a) or (b) of
this subsection 5.1) shall be denominated in Shares and equal the number of
Shares that would otherwise be paid to the Participant (or that would otherwise
have their restrictions lapse under such award part).

(d) Crediting To Account of Company Match. Subject to such rules as the
Committee may prescribe, any amount of a Company match applicable to a
Participant under the provisions of subsection 4.2 hereof shall be credited to
the Account of the Participant as of the date on which the deferred amount or
part of the Participant’s Basic Salary or award to which the Company match
relates would otherwise have been paid to the Participant (or, to the extent
that the deferred award part to which the Company match relates is part of a
Restricted Stock Award, the Company match amount shall be credited to the
Account of the Participant as of the date the Shares reflected by such deferred
part are surrendered to Convergys).

 

10



--------------------------------------------------------------------------------

(e) Assumed Investment of Account. Any amounts credited to the Account of a
Participant under paragraphs (a), (b), (c), and/or (d) of this subsection 5.1
shall be assumed to have been invested in the investments designated or deemed
to be designated by the Participant on a form provided by and filed with the
Committee, and adjusted by reason of such assumed investments, in accordance
with the provisions of subsection 5.2 hereof.

5.2 Assumed Investments. The Committee shall designate in notices or other
documents provided to Participants a limited number of “assumed investments” for
purposes of the Plan. Such assumed investments will generally be (but will not
be required to be) limited to mutual funds or similar types of investments but
may and generally will include an assumed investment in Shares. Some or all of
the assumed investments designated for the Plan may be changed by the Committee
to other assumed investments, effective as of any date, in which case prior
written notice of such change shall be provided by the Committee to all
Participants.

(a) General Rules on Participant Designations of Assumed Investments. The
credits to any Participant’s Account made in accordance with subsection 5.1
hereof shall be assumed to have been invested among such assumed investments,
and in such proportions, as is elected in a writing filed by the Participant
with the Committee, except that any investment direction of the Participant is
subject to such reasonable administrative rules concerning such assumed
investment directions as are adopted or used by the Committee.

(b) Initial Assumed Investment Election. The Participant must elect on or before
the first date a credit is made to the Account established for him or her under
the provisions of subsection 5.1 hereof the assumed investments in which his or
her Account credits are to be initially assumed to be invested and the
proportions of each credit initially assumed to be invested in each designated
assumed investment. Otherwise, the Participant shall be deemed to have elected
that his or her Account credits will not be assumed to be invested in any
investment until he or she makes an investment election under the provisions of
this subsection 5.2 (or, if the Committee in its discretion so decides, the
Participant shall be deemed to have elected that his or her Account credits will
be assumed to be initially invested in an investment or investments chosen by
the Committee).

(c) Change in Assumed Investment Election. Further, the Participant may request
a change in the assumed investments of his or her Account and the proportions of
his or her new Account credits assumed to be invested in each designated
investment to other assumed investments and/or proportions effective as of any
January 1, or as of any other date as the Committee may provide in its
discretion, upon written notice to the Committee prior to such date (or such
earlier date as may be established by the Committee).

(d) Adjustment of Account for Assumed Investment Returns and Losses. The amounts
credited to any Participant’s Account shall be adjusted as of each December 31,
and as of such other dates as the Committee may provide in its discretion, to
reflect the assumed investment returns or losses (since the last prior
adjustment in the Account) that are attributable to the assumed investments in
which his or her Account is deemed to be invested.

(e) Special Assumed Investment Rule for Deferred Restricted Stock Award and
Restricted Stock Unit Award Credits. Notwithstanding any other provision of the
Plan, when any amounts credited to a Participant’s Account reflect any deferred
part of a

 

11



--------------------------------------------------------------------------------

Restricted Stock Award or a Restricted Stock Unit Award, and any Company match
attributable to such deferred award parts, the Participant shall be deemed to
have designated such credits to be assumed to be invested solely in Shares from
the day such amounts are credited to the Account.

5.3 Nonvested Company Match Amounts.

(a) Vesting Conditions on Company Match. In its discretion, the Committee may,
by notice to a Participant on or prior to the date on which a Company match is
credited to the Account of the Participant, condition the right to receive
payments with respect to all or a portion of the part of such Account that
reflects such Company match on the Participant’s completing a minimum period of
service with the Company. If the Committee does so, then, until the Participant
satisfies such condition, the amounts allocated to the part of such Account that
is subject to such condition shall be considered to be “nonvested.”

(b) Effect of Nonvested Status of Company Match. Any portion of the Account of a
Participant that is at any time nonvested under the provisions of paragraph
(a) of this subsection 5.3 shall not in any event, even when the provisions of
section 6 hereof would otherwise permit a distribution of such Account portion
at such time and notwithstanding any provision of section 6 hereof which may be
read to the contrary, be able to be distributed to the Participant or any other
party claiming through the Participant until such Account portion is no longer
nonvested (and any distribution of such Account portion otherwise called for
under section 6 hereof shall to the extent necessary be deferred until, and
shall be made as of, the date such portion is no longer nonvested).

(1) Consistent with the rule set forth in the foregoing provisions of this
paragraph (b) and notwithstanding any other provision of section 6 hereof, any
reference in any provision of section 6 hereof to the amounts allocated to a
portion of the Account of a Participant at any time shall be deemed not to
include the amounts allocated to any part of such Account portion that is then
nonvested and such part shall be treated as if it were a separate class of
Account until it is no longer nonvested.

(2) Further, if a Participant separates from service with the Company (other
than by reason of his or her death) when any portion of the Account established
for him or her is nonvested, he or she shall never be entitled to receive the
amounts allocated to such Account portion and such amounts shall be forfeited on
his or her Date of Separation.

5.4 Valuation.

(a) Valuation of Account. The balance of the Account of a Participant shall be
determined periodically (under procedures adopted by the Committee) to reflect
all amounts credited to the Account under the foregoing provisions of this
section 5 since the latest preceding date on which the Account balance was
determined, any gains and losses in the value of the Account’s assumed
investments since the latest date on which the Account balance was determined,
and any payments or forfeitures since the latest preceding date on which the
Account balance was determined.

 

12



--------------------------------------------------------------------------------

(b) Account Statements. As soon as practical following the end of each calendar
year, each Participant (or, in the event of his or her death, his or her
Beneficiary) shall be furnished a statement as of December 31 of such calendar
year showing the balance of the Participant’s Account, the total increases and
reductions made in the balance of such Account during such calendar year, and,
if amounts allocated to such Account are assumed to have been invested in
securities, a description of such securities including the number of shares
assumed to have been purchased by the amounts allocated to such Account.

5.5 Share Adjustment Rules. To the extent a Participant’s Account is assumed to
have been invested in Shares, the following provisions of this subsection 5.5
shall apply.

(a) Cash Dividends. Whenever any cash dividends are paid with respect to Shares,
additional amounts shall be allocated to the Participant’s Account as of the
dividend payment date. The additional amount to be allocated to the Account
shall be determined by multiplying the per share cash dividend paid with respect
to the Shares on the dividend payment date by the number of assumed Shares
allocated to the Account on the day preceding the dividend payment date. Subject
to such administrative rules as the Committee may prescribe, such additional
amount allocated to the Participant’s Account shall be assumed to have been
invested in additional Shares on the day on which such dividends are paid.

(b) Changes in Shares. If there is any change in Shares through the declaration
of a stock dividend or a stock split, through a recapitalization resulting in a
stock split, or through a combination or a change in shares, the number of
shares assumed to have been allocated to each Account shall be appropriately
adjusted.

5.6 Fair Market Value of Shares. Whenever Shares are to be valued for purposes
of the Plan as of any date (such as a date on which distribution of such Shares
is to be made by the Company), the value of each such Share shall be determined
by the Committee in good faith pursuant to methods and procedures established by
the Committee and in accordance with a method appropriate to the valuation of
the Shares under Section 1.409A-1(b)(5)(iv) of the Treasury Regulations. In
general, when the Shares are traded on the New York Stock Exchange, such value
shall be based on the closing price of a Share as reported on the New York Stock
Exchange on the latest date preceding the subject date for which the valuation
is being made.

5.7 Deduction of Payments or Forfeitures from Account and Cancellation of
Account.

(a) Deduction of Payments and Forfeitures From Account. Any payment, including
an annual or monthly installment payment, or forfeiture of any portion of a
Participant’s Account under the provisions of the Plan shall be charged, as of
the date such payment or forfeiture is deemed to be made under the other
provisions of this Plan, to such Account portion (or, in other words, deducted
from the amounts then allocated to such Account portion). Except as is otherwise
provided under administrative policies adopted by the Committee, any such
payment or forfeiture shall be charged among all of the types of assumed
investments applicable to such Account portion, on a pro rata basis.

(b) Cancellation of Account. Further, the Account of a Participant shall be
cancelled, and the amount then allocated to such Account shall be reduced to
zero, on the date as of which the entire amount allocated to the Account at such
time is deemed to be paid to the Participant (or his or her Beneficiary under
this Plan) and/or forfeited under the other provisions of the Plan.

 

13



--------------------------------------------------------------------------------

5.8 Account Balance. For purposes of the Plan, the amounts allocated to the
Account of a Participant (i.e., the balance of such Account) at any specific
time shall be deemed to be the net sum of amounts credited, charged, or
otherwise allocated to such Account at such time under the other provisions of
the Plan.

 

6. Distributions.

6.1 General Distribution Rules. Subject to the following provisions of this
section 6 and the other provisions of the Plan, this subsection 6.1 concerns the
rules for payment of amounts allocated to the Account of a Participant that
normally will apply (except for the special rules described in the following
subsections of this section 6).

(a) Initial Distribution Elections. Subject to the following provisions of this
section 6 and to such administrative rules as the Committee may prescribe, the
Participant may, in any deferral form filed with the Committee and by which he
or she elects to defer the receipt of any portion of his or her Basic Salary and
awards to the extent they may be deferred under subsection 4.1 hereof, make the
elections described in subparagraphs (1), (2), and (3) of this paragraph
(a) with respect to the payment of all amounts allocated to the Participant’s
Account that are attributable to the credits made to his or her Account by
reason of such deferral election (for purposes of this subsection 6.1, the
“subject deferred amounts”).

(1) Subject to such administrative rules as the Committee may prescribe, the
Participant may elect that the date as which the subject deferred amounts shall
commence to be paid (for purposes of this subsection 6.1, the subject deferred
amounts’ “commencement date”) shall be the first day of any month that begins
after the Participant’s Date of Separation (but not later than the first day of
the first month that begins after the tenth annual anniversary of the
Participant’s Date of Separation).

(A) Notwithstanding the forgoing, if the Participant is a Specified Employee on
the Participant’s Date of Separation as determined under the provisions of
paragraph (d) of this subsection 6.1, and if he or she elects as the subject
deferred amounts’ commencement date any date that is earlier than the date
immediately following the date which is six months after his or her Date of
Separation, then such deferred amounts that are scheduled to be paid during the
first six months following the Participant’s Date of Separation shall be delayed
and paid in one lump sum payment immediately following the six month anniversary
of the Participant’s Date of Separation, and any payments that were not
scheduled to be paid in the first six months shall be paid at the
originally-scheduled time as if the six month delay had not occurred.

(B) In the event the Participant fails in the applicable deferral form to make
any such election as to the subject deferred amounts’ commencement date, then he
or she shall be deemed to have elected that such commencement date shall be the
first March 1 that occurs after the end of the calendar year in which he or she
separates from service with the Company (or, if the Participant is a Specified
Employee on the Participant’s Date of Separation as determined under the
provisions of paragraph (d) of this subsection 6.1 and if later, the date
immediately following the date which is six months after his or her Date of
Separation).

 

14



--------------------------------------------------------------------------------

(2) Subject to such administrative rules as the Committee may prescribe, the
Participant may also elect to receive the subject deferred amounts (i) in one
lump sum payment made as of the subject deferred amounts’ commencement date,
(ii) in annual payments over two to ten years, or (iii) in monthly payments over
two to 120 months, provided (I) that the Committee may reject such election if
the Committee determines that such election is likely to result in less than
$50,000 to be paid from the deferrals for a year that are to be paid in cash
pursuant to the provisions of subsection 6.5 hereof, or in less than 1,000
Shares to be paid from the deferrals for a year that are to be paid in Shares
pursuant to the provisions of subsection 6.5 hereof, in any twelve month period,
but such rejection must occur by the deadline under Code Section 409A for the
Participant’s payment election, and (II) a Participant may not elect monthly
payments with respect to deferrals of Restricted Stock Awards and Restricted
Stock Unit Awards.

(A) If the Participant elects to receive the subject deferred amounts in annual
installments of two or more payments, then (i) the date as of which the first
annual installment payment is to be made shall be the subject deferred amounts’
commencement date and (ii) the date as of which any annual installment payment
other than the first annual installment payment is to be made shall be an annual
anniversary of such commencement date. Similarly, if the Participant elects to
receive the subject deferred amounts in monthly installments of two or more
payments, then (i) the date as of which the first monthly installment payment is
to be made shall be the subject deferred amounts’ commencement date and (ii) the
date as of which any monthly installment payment other than the first monthly
installment payment is to be made shall be a monthly anniversary of such
commencement date.

(B) In the event the Participant fails in the applicable deferral form to make
any election as to the period over which the subject deferred amounts are to be
paid, then he or she shall be deemed to have elected that such amounts shall be
paid to the Participant in two annual installments, with the first installment
being made as of the subject deferred amounts’ commencement date.

(3) Subject to such administrative rules as the Committee may prescribe and to
the provisions of paragraph (c) of this subsection 6.1, if the Participant
elects to receive the subject deferred amounts in annual or monthly installments
of two or more payments, then the Participant may also make an election
regarding the calculation of installment payments under (A) or (B) below,
provided that effective December 31, 2008, method (A) shall automatically apply
and participants will have no election regarding the amount of payment:

(A) a fraction of the subject deferred amounts determined as of each March 1st
(or, if later, the first installment payment date) based on account values
approximately two weeks prior to the determination date, the numerator of which
is 1 and the denominator of which is equal to the total number of installments
remaining to be paid of the subject deferred amounts (including the installment
to be paid on the first installment payment date) and the next annual payment or
12 monthly payments shall be in the amount calculated; or

(B) a specific dollar amount specified by the Participant for the portion of the
Participant’s Account that is to be payable in cash pursuant to the provisions
of subsection 6.5 hereof (but not less than the amount required to ensure that
at least $50,000 is paid from the Participant’s Account in any twelve month
period), and a specific number of Shares specified by the Participant for the
portion of the Participant’s Account that is to be payable in Shares pursuant to
the provisions of subsection 6.5 hereof (but not less than the number required
to ensure that at least 1,000 Shares is distributed from the Participant’s
Account

 

15



--------------------------------------------------------------------------------

in any twelve month period), except that such election shall be deemed to be
void if the Committee reasonably determines that such election will not
liquidate the subject deferred amounts over the number of annual or monthly
installments that have been elected or deemed to be elected by the Participant
for distribution of the subject deferred amounts.

In the event the Participant fails in the applicable deferral form to make any
such election as to the amount of each annual or monthly installment of the
subject deferred amounts, then he or she shall be deemed to have elected that
the amount of each annual or monthly installment of such amounts shall be the
amount described in clause (A) of this subparagraph (3). Further, if the
remaining balance of a Participant’s deferrals is calculated to be $50,000 or
less (or the stock portion is 1,000 shares or less), the remaining balance shall
be paid in a lump sum.

(b) Subsequent Distribution Elections. The Participant may, by filing an
appropriate form with the Committee not less than twelve months before the
subject deferred amounts’ commencement date that has previously been elected or
deemed to be elected and that would otherwise apply (for purposes of this
paragraph (b), the subject deferred amounts’ “initial commencement date”), elect
to change any or all of the initial elections he or she has made or has been
deemed to have made under paragraph (a) of this subsection 6.1 (with respect to
the commencement date of the payments, the period over which payments will be
made, and the amount of each installment payment) that apply to the subject
deferred amounts, provided that:

(1) any such new election shall not become effective until at least 12 months
after the filing of such election with the Committee (and thus will be
ineffective if the initial commencement date for such amount(s) occurs before
the 12 months end);

(2) any such new election would comply with the provisions of paragraph (a) of
this subsection 6.1 other than for the time as of which such election is made;
and

(3) any such new election must provide for a new commencement date for the
subject deferred amounts that is at least five years after the subject deferred
amounts’ initial commencement date.

(c) Special Rules Applicable to Annual or Monthly Installments. Notwithstanding
any of the foregoing provisions of this subsection 6.1, if the Participant
elects or is deemed to elect under the provisions of paragraph (a)(3) of this
subsection 6.1 to receive the subject deferred amounts in annual or monthly
installments of two or more payments, then the following subparagraphs (1) and
(2) of this paragraph (c) shall apply in determining the number of annual or
monthly installment payments over which the amounts allocated to the subject
deferred amounts are to be paid and the amount of each such annual installment
payment.

(1) If the amount of any annual or monthly installment of the subject deferred
amounts is determined not likely to result in annual distributions of at least
$50,000 (or, if less, the remaining balance of the applicable Account portion)
from the deferrals to be paid in cash pursuant under subsection 6.5 hereof, and
at least 1,000 Shares (or, if less, the remaining balance of the applicable
Account portion) from the deferrals to be paid in Shares under subsection 6.5
hereof, the Administrator may reject such election by notice to the Participant
no later than the Code Section 409A deadline for the Participant’s payment
election, which notice may substitute a lower number of installment payments.
Any election not rejected by the payment election deadline shall become
effective as of such deadline.

 

16



--------------------------------------------------------------------------------

(2) If the subject deferred amounts are not reduced to zero by the final annual
or monthly installment payment of such amounts that was scheduled to be made
pursuant to the foregoing provisions of this section 6.1, then such final annual
or monthly installment payment shall be increased to the extent necessary to
cancel the subject deferred amounts.

(d) Determination of Specified Employees. For purposes of the provisions of this
subsection 6.1, a Participant shall be deemed to be a “Specified Employee” on
each and any day that occurs during any twelve month period that begins on an
April 1 and ends on the next following March 31 (for purposes of this paragraph
(d), the “subject period”) if, and only if, (i) on any day that occurs in the
twelve month period (for purposes of this paragraph (d), the “identification
period”) that ends on the latest Identification Date that precedes the start of
the subject period any corporation or organization that is then an Employer or
Affiliate has stock which is publicly traded on an established securities market
(within the meaning of Section 1.897-1(m) of the Treasury Regulations) or
otherwise and (ii) the Participant meets either the criteria set forth in
subparagraph (1) of this paragraph (d) or the criteria set forth in subparagraph
(2) of this paragraph (d):

(1) He or she both (i) is an officer of any Employer or Affiliate on any day
that occurs in the identification period and (ii) he or she receives during the
identification period an aggregate amount of Compensation from the Employers and
Affiliates greater than $130,000 (as adjusted under Section 416(i) of the Code).
For this purpose and in accordance with the terms of Code Section 416(i) and the
Treasury Regulations issued under Section 416 of the Code, no more than 50
employees (or, if less, the greater of three employees or 10% of the employees)
of all of the Employers and Affiliates shall be treated as officers; or

(2) He or she either: (i) is a 5% or more owner of any Employer or Affiliate on
any day that occurs in the identification period; or (ii) both is a 1% or more
owner of any Employer or Affiliate on any day that occurs in the identification
period and receives during the identification period an aggregate amount of
Compensation from the Employers and Affiliates greater than $150,000. For
purposes of this subparagraph (2), a Participant is considered to own 5% or 1%,
as the case may be, of any Employer or Affiliate if he or she owns (or is
considered as owning within the meaning of Code Section 318, except that
subparagraph (C) of Code Section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Employer or Affiliate (or, if the
Employer or Affiliate is not a corporation, at least 5% or 1%, as the case may
be, of the capital or profits interest in the Employer or Affiliate).

(e) Definitions of Terms Used in Specified Employee Determinations. For purposes
of paragraph (d) of this subsection 6.1, the following terms shall have the
meanings hereinafter set forth.

(1) “Affiliate” means: (i) any member of an affiliated service group, within the
meaning of Section 414(m) of the Code, which includes an Employer; and (ii) each
other entity required to be aggregated with an Employer under Section 414(o) of
the Code.

(2) “Identification Date” means December 31. In this regard, Convergys has
elected that December 31 serve as the identification date for purposes of
determining Specified Employees in accordance with the provisions of
Section 1.409A-1(i) of the Treasury Regulations.

 

17



--------------------------------------------------------------------------------

(3) “Compensation” means, with respect to a Participant and for any
identification period, the sum of:

(A) the Participant’s wages (within the meaning of Section 3401(a) of the Code)
and all other compensation paid during such period to the person by the
Employers and the Affiliates (in the course of their trades or businesses) and
for which they are required to furnish the Participant a written statement under
Section 6041(d), 6051(a)(3), or 6052 of the Code (e.g., compensation reported in
Box 1 on a Form W-2), determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment or the services performed; and

(B) any amounts which are not treated as the Participant’s Compensation for such
identification period under clause (A) of this subparagraph (3) solely because
such amounts are considered contributions that are made by an Employer or
Affiliate on behalf of the Participant and are not includable in the
Participant’s income for federal income tax purposes by reason of Section 125,
402(e)(3), 402(h), and/or 132(f)(4) of the Code or any other types of deferred
compensation or contributions described in Code Section 414(s)(2) or
Section 1.414(s)-1(c)(4) of the Treasury Regulations.

6.2 Special Pre-December 31, 2008 Distribution Election Right. Notwithstanding
any of the provisions of subsection 6.1 hereof, Convergys may, in its discretion
and pursuant to and in accordance with certain transition relief contained in
guidance that is cited in Section XII.A of the preamble to Sections 1.409A-1
through 1.409A-6 of the Treasury Regulations and as such relief was extended in
Internal Revenue Service Notice 2007-86, and by adopting and distributing
written forms, notices, or other written documents, permit any Participant to
make, at any time prior to December 31, 2008 and by filing with the Committee a
writing or form approved or prepared by the Committee, a new election as to the
commencement date of the payments, the period over which payments will be made,
and/or the amount of each of such payments that will apply to any portion of the
amounts subject to deferral under this Plan prior to the date of such election
(for purposes of this subsection 6.2, the Participant’s “previously deferred
amounts”) and have such new election treated for all purposes of this Plan as if
such new election had been initially made on a timely basis in accordance with
the provisions of subsection 6.1 hereof.

(a) Conditions on Pre-December 31, 2008 Distribution Election. Notwithstanding
the foregoing: (i) in no event shall any election made under the provisions of
this subsection 6.2 be given any effect under the Plan unless the Participant
actually makes such new election on or before December 31, 2008; and (ii) any
election made under the provisions of this subsection 6.2 shall not be given any
effect under the Plan to the extent that it attempts to apply to any portion of
the Participant’s previously deferred amounts that would otherwise be paid
during the same calendar year as the calendar year in which the election is made
or attempts to cause any portion of the Participant’s previously deferred
amounts to be paid during the same calendar year as the calendar year in which
the election is made.

(b) Incorporation of Pre-December 31, 2008 Distribution Election Forms. Any
written forms, notices, or other written documents adopted and distributed by
Convergys under the terms of this subsection 6.2 shall be deemed to be
incorporated into this Plan and an amendment to this Plan.

 

18



--------------------------------------------------------------------------------

6.3 Special Distribution for Unforeseeable Emergency. Notwithstanding any other
provision of the Plan and subject to the provisions of this subsection 6.3 and
the administrative policy of Convergys and the Committee, a Participant may, by
filing an appropriate form with the Committee, elect to have any portion of the
amounts then allocated to his or her Account under the Plan (other than for the
portion of his or her Account that are attributable to the Participant’s
deferral of Restricted Stock Awards and Restricted Stock Unit Awards)
distributed to him or her as of any date (for purposes of this subsection 6.3,
the “payment date”) that occurs after such election is filed with the Committee
because of an unforeseeable emergency, even if the payment date precedes the
date as of which such portion of his or her Account would otherwise be paid
under the foregoing provisions of this section 6.

(a) Ancillary Election To Stop Deferral Elections In Event of Unforeseeable
Emergency. A Participant may also, by filing an appropriate form with the
Committee, elect, because of an unforeseeable emergency, to cancel and void in
its entirety any election that he or she has in effect under the provisions of
section 4 hereof to defer the receipt of compensation that has not yet as of the
payment date become payable and free of any substantial risk of forfeiture, and
any such election shall be considered a request for a distribution for purposes
of this subsection 6.3 that is made on the first date any such compensation has
become payable and free of any substantial risk of forfeiture.

(b) Conditions For Approval of Hardship Distribution Request. Any distribution
requested under this subsection 6.3 because of an unforeseeable emergency shall
be granted by the Committee if, and only if, the Committee determines that the
requested hardship distribution meets all of the requirements set forth in
paragraphs (c) and (d) of this subsection 6.3.

(c) Hardship Reason Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 6.3 because of an unforeseeable
emergency must be requested by the Participant and certified by him or her to be
on account of the Participant’s severe financial hardship resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152 of the Code, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances as a result of events beyond the control of the
Participant. The need to pay for the funeral expenses of a spouse or dependent
(as defined in Section 152 of the Code, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant may also constitute
an unforeseeable emergency for purposes of this subsection 6.3. Written
documentation of the reason for requesting the distribution shall be required.
Whether a distribution is requested on account of an unforeseeable emergency
shall be determined by the Committee on the basis of all facts and
circumstances. In no event shall an unforeseeable emergency for purposes of this
subsection 6.3 be deemed to exist for any reason that would not constitute an
unforeseeable emergency under the provisions of Section 1.409A-3(i)(3) of the
Treasury Regulations.

(d) Financial Need Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 6.3 because of an unforeseeable
emergency must also be necessary to satisfy the need for the distribution. A
distribution shall be deemed necessary to satisfy such need if, and only if, the
conditions set forth in subparagraphs (1) and (2) of this paragraph (d), and any
other conditions imposed by the Committee in its discretion, are met.

 

19



--------------------------------------------------------------------------------

(1) The Participant certifies and provides written evidence that the
distribution is not in excess of the amount of the financial need of the
Participant which has caused the Participant to request the distribution (taking
into account, if applicable, any additional compensation that will become
payable to the Participant by his or her canceling deferral elections under this
Plan in accordance with paragraph (a) of this subsection 6.3). The amount of
financial need of the Participant may include an amount permitted by the
Committee to cover federal, state, local, or foreign taxes which can reasonably
be anticipated to result to the Participant from the distribution.

(2) The Participant certifies and provides written evidence (including, when
applicable, a financial statement) that he or she cannot relieve his or her need
for the distribution through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets, or by cessation of
deferrals under this Plan and other deferred compensation plans of the Company.
For purposes hereof, the Participant’s assets are deemed to include those assets
of the Participant’s spouse and minor children that are reasonably available to
the Participant.

(e) Limitation Applicable to Specified Employees. Notwithstanding any of the
foregoing provisions of this subsection 6.3, if (i) a Participant elects a
distribution under this subsection 6.3 by reason of an unforeseeable emergency,
(ii) the Participant’s Date of Separation precedes the date on which he or she
makes such unforeseeable emergency distribution election under this subsection
6.3, (iii) the Participant is a Specified Employee on the Participant’s Date of
Separation (as determined under the provisions of subsection 6.1(d) hereof), and
(iv) the Participant elects a payment date under this subsection 6.3 that is
earlier than the date immediately following the date which is six months after
his or her Date of Separation, then the Participant shall be deemed to have
elected that such payment date shall be the date immediately following the date
which is six months after the Participant’s Date of Separation.

6.4 Death.

(a) Death Before Payments Otherwise Begin. If a Participant dies before the date
as of which any specific part of his or her Account has begun to be paid under
the other provisions of this section 6 (whether such death occurs before or on
or after the Participant’s separation from service with the Company), then,
notwithstanding any other provision of the Plan, the Company shall (i) make to
the Participant’s Beneficiary any payments of the amounts allocated to such part
of the Participant’s Account that during the period beginning on the date of the
Participant’s death and ending on the first business day of the third calendar
quarter following the date of the Participant’s death would have been paid to
the Participant under the other provisions of this section 6 had he or she not
died (but had he or she still separated from service with the Company on the
date of his or her death if he or she had not previously done so), and at the
same times and on the same schedule that would have applied had the Participant
not died (but had he or she still separated from service with the Company on the
date of his or her death if he or she had not previously done so), and
(ii) shall pay to the Beneficiary any still remaining amounts then allocated to
such part of the Participant’s Account in one lump sum as of the first business
day of the third calendar quarter following the date of the Participant’s death.

(b) Death After Payments Begin. If a Participant dies on or after the date as of
which any part of his or her Account has begun to be paid under the other
provisions of this section 6, then the Company shall make to the Participant’s
Beneficiary all payments of the

 

20



--------------------------------------------------------------------------------

amounts allocated to such part of the Participant’s Account that would have been
paid to the Participant after his or her death under the other provisions of
this section 6 had he or she not died (and at the same times and on the same
schedule that would have applied had the Participant not died).

6.5 Cash or Share Form of Payment. Any payment made under the Plan to a
Participant (or a Participant’s Beneficiary) shall be made (i) in Shares to the
extent it is attributable to the Participant’s deferral of any Restricted Stock
Award or Restricted Stock Unit Award (and assumed to be invested in whole
Shares) and (ii) in cash to the extent it is not attributable to the
Participant’s deferral of any Restricted Stock Awards and Restricted Stock Unit
Awards (or, while attributable to the Participant’s deferral of any Restricted
Stock Awards or Restricted Stock Unit Awards, is assumed to be invested in a
fraction, and not a whole, Share).

6.6 Distributions for Payment of Taxes.

(a) Distribution for FICA and Related Income Taxes. Notwithstanding any other
provision of the Plan, the Company shall have the right (without notice to or
approval by a Participant, his or her Beneficiary, or any other person) to pay
the Federal Insurance Contributions Act (for purposes of this paragraph (a),
“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
compensation deferred under the Plan with respect to the Participant (for
purposes of this paragraph (a), the “FICA amount”), plus (i) any income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA amount and (ii) any additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes, from the
compensation deferred under the Plan with respect to the Participant (or from
any amounts otherwise payable by the Company to or on account of the
Participant).

(1) However, the total payment that is taken under the provisions of this
paragraph (a) from the compensation deferred under the Plan for the Participant
must not exceed the aggregate of the FICA amount and the income tax withholding
related to the FICA amount.

(2) To the extent payments made in accordance with the provisions of this
paragraph (a) are satisfied from the compensation deferred under the Plan for
the Participant, then the balance in the Participant’s Account shall immediately
be reduced by the amount of such payments.

(b) Distributions for Benefit Payment Tax Withholding Requirements. Also
notwithstanding any other provision of the Plan, the Company shall have the
right (without notice to or approval by a Participant, his or her Beneficiary,
or any other person) to withhold from any amounts otherwise payable by the
Company to or on account of the Participant, or from any payment otherwise then
being made by the Company to the Participant, his or her Beneficiary, or any
other person by reason of the Plan, an amount which the Company determines is
sufficient to satisfy all federal, state, local, and foreign tax withholding
requirements that may apply with respect to such benefit payment made under the
Plan. To the extent such tax withholding requirements are satisfied from any
payment otherwise then being made by the Company to the Participant, his or her
Beneficiary, or any other person by reason of the Plan, the amount so withheld
shall be deemed a distribution to the Participant, his or her Beneficiary, or
such other person, as the case may be.

 

21



--------------------------------------------------------------------------------

6.7 Administrative Period To Make Payments. The other provisions of this section
6 provide that any payment that is made under the Plan to or with respect to a
Participant shall occur “as of” a specific date and sometimes refer to such a
date as a “commencement date” or a “payment date.” However, in accordance with
the provisions of Section 1.409A-3(d) of the Treasury Regulations and in order
to permit a reasonable administrative period for the Company to make payments
required under the Plan, and notwithstanding any other provision of this section
6 or any other provision of the Plan, any payment that is made under the Plan to
or with respect to a Participant shall be deemed to have been made as of the
specific date as of which it is to be paid under the other provisions of the
Plan as long as it is made no earlier than 30 days before such date and no later
date within the same Tax Year of the Participant (or, if later, by the 15th day
of the third calendar month following such specified date), provided that the
Participant shall not be permitted directly or indirectly to designate the tax
year of payment.

6.8 Employer To Make Payment. Unless the Committee otherwise provides, any
payment with respect to a Participant’s Account shall be the liability of and,
subject to the provisions of subsection 8.2 hereof, made by the Employer which
last employs the Participant as a Key Employee prior to the payment.

6.9 Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of the applicable Employer with respect to the amount so paid.

 

7. Administration of Plan.

7.1 Administrator of Plan. Convergys shall be the administrator of the Plan.
However, the Plan shall be administered on behalf of Convergys by the Committee.

7.2 Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee shall determine any question arising in
the administration, interpretation, and application of the Plan, which
determination shall be binding and conclusive on all persons (subject only to
the claims procedure provisions of subsection 7.6 below). The Committee may
correct errors, however arising, and, as far as possible, adjust any benefit
payments accordingly.

7.3 Actions of Committee.

(a) Manner of Acting as Committee. The Committee shall act by a majority of its
members at the time in office, and any such action may be taken either by a vote
at a meeting or in writing without a meeting. The Committee may by such majority
action appoint subcommittees and may authorize any one or more of its members or
any agent of it to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee.

 

22



--------------------------------------------------------------------------------

(b) Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.

(c) Conflict of Interest of Committee Member. Any member of the Committee who is
also a Participant in the Plan shall not participate in any meeting, discussion,
or action of the Committee that specifically concerns his or her own situation.

7.4 Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by the Company.

7.5 Limits on Liability. The Company shall hold each member of the Committee
harmless from any and all claims, losses, damages, expenses, and liabilities
arising from any act or omission of the member under or relating to the Plan,
other than any expenses or liabilities resulting from the member’s own gross
negligence or willful misconduct. The foregoing right of indemnification shall
be in addition to any other rights to which the members of the Committee may be
entitled as a matter of law.

7.6 Claims Procedures.

(a) Initial Claim. If a Participant, a Participant’s Beneficiary, or any other
person claiming through a Participant has a dispute as to the failure of the
Plan to pay or provide a benefit, as to the amount of Plan benefit paid, or as
to any other matter involving the Plan, the person may file a claim for the
benefit or relief believed by the person to be due. Such claim must be provided
by written notice to the Committee. The Committee shall decide any claims made
pursuant to this subsection 7.6.

(b) Rules If Initial Claim Is Denied. If a claim made pursuant to paragraph
(a) of this subsection 7.6 is denied, in whole or in part, the Committee shall
generally furnish notice of the denial in writing to the claimant within 90 days
(or, if a Participant’s disability is material to the claim, 45 days) after
receipt of the claim by the Committee; except that if special circumstances
require an extension of time for processing the claim, the period in which the
Committee is to furnish the claimant written notice of the denial shall be
extended for up to an additional 90 days (or, if a Participant’s disability is
material to the claim, an additional 30 days), and the Committee shall provide
the claimant within the initial 90-day (or 45-day) period a written notice
indicating the reasons for the extension and the date by which the Committee
expects to render the final decision.

 

23



--------------------------------------------------------------------------------

(c) Final Denial Notice. If a claim made pursuant to paragraph (a) of this
subsection 7.6 is denied, in whole or in part, the final notice of denial shall
be written in a manner designed to be understood by the claimant and set forth
(i) the specific reasons for the denial, (ii) specific reference to pertinent
Plan provisions on which the denial is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the claimant wishes to appeal
such denial of his or her claim, including the time limits applicable to making
a request for an appeal and, in the event the claim is one for benefits under
the Plan, a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.

(d) Appeal of Denied Claim. Any claimant who has a claim denied under the
foregoing paragraphs of this subsection 7.6 may appeal the denied claim to the
Committee. Such an appeal must, in order to be considered, be filed by written
notice to the Committee within 60 days (or, if a Participant’s disability is
material to the claim, 180 days) of the receipt by the claimant of a written
notice of the denial of his or her initial claim. If any appeal is filed in
accordance with such rules, the claimant (i) shall be given, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim and (ii) shall be provided the
opportunity to submit written comments, documents, records, and other
information relating to the claim. A formal hearing may be allowed in its
discretion by the Committee but is not required.

(e) Appeal Process. Upon any appeal of a denied claim, the Committee shall
provide a full and fair review of the subject claim, taking into account all
comments, documents, records, and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination of the claim), and generally decide the appeal
within 60 days (or, if a Participant’s disability is material to the claim, 45
days) after the filing of the appeal; except that if special circumstances
require an extension of time for processing the appeal, the period in which the
appeal is to be decided may be extended for up to an additional 60 days (or, if
a Participant’s disability is material to the claim, an additional 45 days) and
the Committee shall provide the claimant written notice of the extension prior
to the end of the initial period. However, if the decision on the appeal is
extended due to the claimant’s failure to submit information necessary to decide
the appeal, the period for making the decision on the appeal shall be tolled
from the date on which the notification of the extension is sent until the date
on which the claimant responds to the request for additional information.

(f) Appeal Decision Notice If Appeal Is Denied. If an appeal of a denied claim
is denied, the decision on appeal shall (i) be set forth in a writing designed
to be understood by the claimant, (ii) specify the reasons for the decision and
references to pertinent provisions of this Plan on which the decision is based,
and (iii) contain statements that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim and, in the event the
appeal involves a claim for benefits under the Plan, of the claimant’s right to
bring a civil action under Section 502(a) of ERISA. The decision on appeal shall
generally be furnished to the claimant by the Committee within the applicable
appeal period that is described above.

(g) Miscellaneous Claims Procedure Rules. If a Participant’s disability is
material to an applicable claim appeal, then, notwithstanding the foregoing, the
Committee shall appoint other persons who are not either members of the
Committee or subordinates of any such members to conduct the appeal (and any
reference to the Committee in the foregoing paragraphs

 

24



--------------------------------------------------------------------------------

of this subsection 7.6 that deal with such appeal shall be read to refer to such
other appointed persons). Also, a claimant may appoint a representative to act
on his or her behalf in making or pursuing a claim or an appeal of a claim. In
addition, the Committee may prescribe additional rules which are consistent with
the other provisions of this subsection 7.6 in order to carry out the claim
procedures of this Plan.

 

8. Funding Obligation.

8.1 General Rule for Source of Benefits. Except as is otherwise provided herein,
all payments of any benefit provided under the Plan to or on account of a
Participant shall be made from the general assets of the Employer which last
employed the Participant as a Key Employee. Notwithstanding any other provision
of the Plan, neither the Participant, his or her Beneficiary, nor any other
person claiming through the Participant shall have any right or claim to any
payment of the benefit to be provided pursuant to the Plan which in any manner
whatsoever is superior to or different from the right or claim of a general and
unsecured creditor of such Employer.

8.2 “Rabbi” Trust. Notwithstanding the provisions of subsection 8.1 hereof,
Convergys may, in its sole and absolute discretion, establish a trust (for
purposes of this subsection 8.2, the “Trust”) to which contributions may be made
by an Employer in order to fund the Employer’s obligations under the Plan. If,
and only if, Convergys exercises its discretion to establish a Trust, the
following paragraphs of this subsection 8.2 shall apply (notwithstanding any
other provision of the Plan).

(a) Grantor Trust Requirement. The part of the Trust attributable to any
Employer’s contributions to the Trust (for purposes of this subsection 8.2, such
Employer’s “Trust account”) shall be a “grantor” trust under the Code, in that
such Employer shall be treated as the grantor of such Employer’s Trust account
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code.

(b) Creditors Rights Under Trust When Employer Insolvent. Any Employer’s Trust
account shall be subject to the claims of such Employer’s creditors in the event
of such Employer’s insolvency. For purposes hereof, an Employer shall be
considered “insolvent” if either (i) such Employer is unable to pay its debts as
they become due or (ii) such Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

(c) Contributions To Trust. Except as may otherwise be required by the terms of
the Trust itself or by the immediately following sentence, an Employer may make
contributions to its Trust account for the purposes of meeting its obligations
under the Plan at any time, and in such amounts, as such Employer determines in
its discretion. Notwithstanding the immediately preceding sentence, in the event
of a Change in Control (except when such Change in Control is part of a change
in an Employer’s financial health within the meaning of Section 409A(b)(2) of
the Code), the Company shall, within five business days after the Change in
Control, contribute such amounts as are necessary to cause the full present
value of all benefits that are accrued under the Plan as of the date of the
Change in Control to be fully funded under the Trust.

 

25



--------------------------------------------------------------------------------

(d) Payments From Trust. Any payment otherwise required to be made by an
Employer under the Plan shall be made by such Employer’s Trust account instead
of such Employer in the event that such Employer fails to make such payment
directly and such Employer’s Trust account then has sufficient assets to make
such payment, provided that such Employer is not then insolvent. If such
Employer becomes insolvent, however, then all assets of such Employer’s Trust
account shall be held for the benefit of such Employer’s creditors and payments
from such Employer’s Trust account shall cease or not begin, as the case may be.

(e) Remaining Liability of Employer. Unless and except to the extent any payment
required to be made pursuant to the Plan by an Employer is made by such
Employer’s Trust account, the obligation to make such payment remains
exclusively that of such Employer.

(f) Terms of Trust Incorporated. The terms of the Trust are hereby incorporated
by reference into the Plan. To the extent the terms of the Plan conflict with
the terms of the Trust, the terms of the Trust shall control.

 

9. Amendment and Termination of Plan.

9.1 Right and Procedure to Terminate Plan. Convergys reserves the right to
terminate the Plan in its entirety.

(a) Procedure To Terminate Plan. The procedure for Convergys to terminate the
Plan in its entirety is as follows. In order to completely terminate the Plan,
the Committee shall adopt resolutions, pursuant and subject to the regulations
or by-laws of Convergys and any applicable law, and either at a duly called
meeting of the Committee or by a written consent in lieu of a meeting, to
terminate the Plan. Such resolutions shall set forth therein the effective date
of the Plan’s termination.

(b) Effect of Termination of Plan. In the event the Committee adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan) of the Plan’s benefits attributable to compensation the
deferral of which (i) has already been elected by a Participant or otherwise
required under the terms of this Plan, and (ii) cannot still be voided by the
Participant’s election or otherwise under the terms of Sections 1.409A-1 through
1.409A-6 of the Treasury Regulations, by the later of the effective date of the
Plan’s termination or the date such resolutions terminating the Plan are
adopted.

9.2 Amendment of Plan. Subject to the other provisions of this subsection 9.2,
Convergys may amend the Plan at any time and from time to time in any respect;
provided that no such amendment shall decrease the benefits attributable to
compensation the deferral of which (i) has already been elected by a Participant
or otherwise required under the terms of this Plan, and (ii) cannot still be
voided by the Participant’s election or otherwise under the terms of Sections
1.409A-1 through 1.409A-6 of the Treasury Regulations, by the later of the
effective date of the amendment or the date the amendment is adopted.

(a) Procedure To Amend Plan. Subject to the provisions of paragraph (b) of this
subsection 9.2, in order to amend the Plan, the Committee shall adopt
resolutions, pursuant and subject to the regulations or by-laws of Convergys and
any applicable law, and either at a

 

26



--------------------------------------------------------------------------------

duly called meeting of the Committee or by a written consent in lieu of a
meeting, to amend the Plan. Such resolutions shall either (i) set forth the
express terms of the Plan amendment or (ii) simply set forth the nature of the
amendment and direct an officer of Convergys to have prepared and to sign on
behalf of Convergys the formal amendment to the Plan. In the latter case, such
officer shall have prepared and shall sign on behalf of Convergys an amendment
to the Plan which is in accordance with such resolutions.

(b) Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in paragraph (a) of this subsection 9.2, the
Committee may also adopt resolutions, pursuant and subject to the regulations or
by-laws of Convergys and any applicable law, and either at a duly called meeting
of the Committee or by a written consent in lieu of a meeting, to delegate to
any officer of Convergys the authority to amend the Plan.

(1) Such resolutions may grant the officer broad authority to amend the Plan in
any manner the officer deems necessary or advisable or may limit the scope of
amendments he or she may adopt, such as by limiting such amendments to matters
related to the administration of the Plan. In the event of any such delegation
to amend the Plan, the officer or to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of Convergys an amendment
to the Plan which is within the scope of amendments which he or she has
authority to adopt.

(2) Also, any such delegation to amend the Plan may be terminated at any time by
later resolutions adopted by the Committee.

(3) Finally, in the event of any such delegation to amend the Plan, and even
while such delegation remains in effect, the Committee shall continue to retain
its own right to amend the Plan pursuant to the procedure set forth in paragraph
(a) of this subsection 9.2.

 

10. Miscellaneous.

10.1 Board Authority. Any matter or thing to be done by Convergys by action of
the Committee may also or instead be done by the Board.

10.2 Non-Alienation of Benefits.

(a) General Non-Alienation Rule. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made by the Company hereunder, which payments and the right to
receive them are expressly declared to be nonassignable and nontransferable. In
the event of any attempt to alienate, commute, anticipate, assign, pledge,
encumber, transfer, or dispose of the right to receive the payments required to
be made by the Company hereunder, the Company shall have no further obligation
to make any payments otherwise required of it hereunder (except to the extent
required by applicable law).

(b) Exception for Domestic Relations Orders. Notwithstanding the provisions of
paragraph (a) of this subsection 10.2, any benefit payment otherwise due to a
Participant under the Plan may, in the discretion of the Committee and if it
determines such action is required to satisfy applicable law, be made to a
person other than the Participant to the extent necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)

 

27



--------------------------------------------------------------------------------

and Section 206(d)(3)(B)(i) of ERISA). Any such benefit shall be paid to such
other person only at the time the benefit would otherwise be paid to the
participant and there shall not be any early payment hereunder.

10.3 No Spousal Rights. Nothing contained in the Plan shall give any spouse or
former spouse of a Participant any right to benefits under the Plan of the types
described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).

10.4 Separation From Service. For all purposes of the Plan, a Participant shall
be deemed to have separated from service with the Company on the date he or she
dies, retires, or otherwise has a separation from service with the Company’s
controlled group. The following subsections of this subsection 10.4 shall apply
in determining when a Participant has incurred a separation from service with
the Company’s controlled group.

(a) Effect of Leave of Service. The Participant’s service with the Company’s
controlled group shall be treated as continuing intact while the Participant is
on military leave, sick leave, or other bona fide leave of absence where there
is a reasonable expectation that the Participant will return to perform services
for the Company’s controlled group (but not beyond the later of the date on
which the leave has lasted for six months or the date on which the Participant
no longer retains a right of reemployment with the Company’s controlled group
under an applicable statute or by contract).

(b) Determination of Separation From Service. For purposes of the Plan, a
separation from service of the Participant with the Company’s controlled group
as of any date shall be determined to have occurred when, under all facts and
circumstances, either (i) no further services will be performed by the
Participant for the Company’s controlled group after such date or (ii) the level
of bona fide services the Participant will perform for the Company’s controlled
group after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or as an independent contractor) by
the Participant for the Company’s controlled group over the immediately
preceding 36-month period (or the full period of the Participant’s service for
the Company’s controlled group if such period has been less than 36 months).

(c) Controlled Group Definition. For purposes of this subsection 10.4, the
“Company’s controlled group” means, collectively, (i) each Employer and
(ii) each other corporation or other organization that is deemed to be a single
employer with an Employer under Section 414(b) or (c) of the Code (i.e., as part
of a controlled group of corporations that includes an Employer or under common
control with an Employer), provided that such Code sections will be applied and
interpreted by substituting “at least 50 percent” for each reference to “at
least 80 percent” that is contained in Code Section 1563(a)(1), (2), and (3) and
in Section 1.414(c)-2 of the Treasury Regulations.

10.5 No Effect On Employment. The Plan is not a contract of employment, and the
terms of employment of any Key Employee shall not be affected in any way by the
Plan except as specifically provided in the Plan. The establishment of the Plan
shall not be construed as conferring any legal rights upon any Key Employee for
a continuation of employment, nor shall it interfere with the right of the
Company to discharge any Employee and to treat him or her

 

28



--------------------------------------------------------------------------------

without regard to the effect which such treatment might have upon him or her as
a Participant in the Plan. Each Participant (and any Beneficiary of or other
person claiming through the Participant) who may have or claim any right under
the Plan shall be bound by the terms of the Plan.

10.6 Applicable Law. The Plan shall be governed by applicable federal law and,
to the extent not preempted by applicable federal law, the laws of the State of
Ohio.

10.7 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

10.8 Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

10.9 Counterparts. The Plan may be executed in any number of counterparts, each
of which shall be deemed an original. All counterparts shall constitute one and
the same instrument, which shall be sufficiently evidenced by any one thereof.

10.10 Application of Code Section 409A. The Plan is intended to satisfy and
comply with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.

IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Convergys Corporation,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document, to be effective as of January 1, 2005.

 

CONVERGYS CORPORATION By:   /s/ David R. Whitwam Title:   Chairman –
Compensation Committee Date:   10/21/08

 

29